Citation Nr: 0910533	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-38 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION
 
The Veteran served in the Philippine Commonwealth Army from 
November 1941 to April 1942, and with the Regular Philippine 
Army from March 1945 to April 1946.  The Veteran was a 
prisoner of war (POW) from April 9, 1942 to July 31, 1942.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

Service connection for the cause of the Veteran's death was 
previously denied in May 2003.  Since that time, new 
regulations concerning the disabilities subject to 
presumptive service connection for former POW's were 
promulgated.  The RO reviewed the appellant's claim under the 
new and material evidence standard applicable to claims to 
reopen previously denied claims.  However, when there is an 
intervening change in a law or regulation that creates a new 
basis of entitlement to the benefit sought, the claim may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-289 (1993).  Since de novo review is the most 
favorable review for the appellant, the Board will review 
this claim on this basis.  


FINDINGS OF FACT

1.  The Veteran was service connected for anxiety disorder 
not otherwise specified (NOS), rated 10 percent disabling, at 
the time of his death.

2.  The Veteran's death certificate stated that the immediate 
cause of the Veteran's death was "probably myocardial 
infarction."  No antecedent or underlying causes were listed 
thereon.

3.  Recognition of the Veteran's POW status was previously 
granted by VA in an August 1995 administrative decision. 



CONCLUSION OF LAW

The cause of the Veteran's death is service connected by 
application of presumption.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.309(c), 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veteran's Claims and Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159 (2008).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, even 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303. Additionally, service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Service connection for some disorders, including myocardial 
infarction, may be presumed where the Veteran is a former 
POW.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for the cause of the 
Veteran's death if a disorder incurred in, or aggravated by, 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the principal cause of death, it must 
singly, or jointly with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown to 
have contributed substantially or materially to the Veteran's 
death.  It is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The appellant argues that service connection should be 
granted for the cause of the Veteran's death.

In this case, the Veteran's death certificate states that the 
Veteran died on May [redacted], 2000.  The cause of the Veteran's 
death was set forth thereon as "probable myocardial 
infarction."  No underlying or antecedent cause of death was 
listed on the death certificate.  

A discharge summary from the Romana Pangan District Hospital 
was to the effect that the Veteran was admitted to the 
facility on April 18, 2000 for treatment of hypoglycemia.  He 
was discharged two days later.

A certification dated April 25, 2003 from the physician who 
signed the death certificate states the Veteran was dead on 
arrival and that, per the reported signs and symptoms, the 
probable cause of the death was myocardial infarction.  No 
autopsy was performed.  In May 2006 a public health official 
from the Municipality of Floridablanca, Philippines, 
certified that the cause of the Veteran's death was 
myocardial infarction.  Although the certificate contained 
the incorrect date of death, a correction was subsequently 
issued by the official.  There is no evidence that the 
Veteran died from a cause other than myocardial infarction.

At the time of the Veteran's death, he was service connected 
for anxiety disorder NOS, rated 10 percent disabling.  He was 
not service connected for any other condition.

It has been argued by the RO that the Veteran's death may 
have been related to his diabetes mellitus, given that he was 
hospitalized for the disorder shortly before his death.  In 
this regard, there is no medical documentation specifically 
listing diabetes mellitus as causing or contributing 
substantially or materially to the Veteran's death, whereas 
there are medical opinions relating the Veteran's death to a 
myocardial infarction  

The Veteran's POW status was recognized in a VA decision 
dated in August 1995.  Therefore, the presumption of service 
connection for myocardial infarction set forth in 38 C.F.R. 
3.309(c) applies.  Although the presumption is rebuttable, 
there is no record evidence tending to rebut the presumption 
in this case.  Therefore, service connection for the cause of 
Veteran's death is established by presumption.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


